Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is responsive to Amendment filed 01/25/2021.
Claims 1, 4-8, 11-15, and 18-20 are pending in this application.  Claims 1, 8, and 15 are independent claims.   In Amendment, claims 2-3, 9-10 and 16-17 are cancelled and claims 1, 8, and 15 are amended.  This Office Action is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (U.S. 2016/0285752 A1) in view of Nauck et al. (U.S. 2016/0218963 A1).
Re claim 1, Joshi discloses in Figures 1-3 a method (e.g. abstract and Figure 1) comprising: receiving a data flow directed to a destination, the data flow subject to a network 
Joshi fails to disclose the aggregate historical performance including an number of times for a given duration of time that the first and second path drop below a threshold performance metric, and comparing the number of times that the first path drops below the threshold performance metric with the number of times that the second path drops below the threshold performance metric to determine which of the first and second paths drop below the threshold performance metric less frequently; and wherein the selection based on link that drops below the threshold performance metric less frequently based on the comparing of the number of times that the first and second paths drop below the threshold performance metric.

Therefore, it would have been obvious to a person having ordinary skill in the art before effective filing date of claimed invention to add the aggregate historical performance including an number of times for a given duration of time that the first and second path drop below a threshold performance metric, and comparing the number of times that the first path drops below the threshold performance metric with the number of times that the second path drops below the threshold performance metric to determine which of the first and second paths drop below the threshold performance metric less frequently; and wherein the selection based on link that drops below the threshold performance metric less frequently based on the comparing of the number of times that the first and second paths drop below the threshold performance metric as conceptually seen in Nauck et al.’s invention into Joshi’s invention because it would enable to select the optimal quality link out of the available links for handling the data.
Re claim 4, Joshi discloses in Figures 1-3 the aggregate historical performance of the first and second paths is based on a network provider of the first and second paths, respectively (e.g. paragraphs [0021, 0029 and 0032]).

Re claim 6, Joshi discloses in Figures 1-3 the aggregate historical performance is determined using a machine learning algorithm.  However, the examiner takes an Office Notice that machine learning algorithm is used to analyze the historical data for performance is very well known in the art of the technology.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add the learning machine algorithm as well known in the art into Joshi’s invention because it would enable to improve the system performance.
Re claim 7, Joshi discloses in Figures 1-3 periodically sending a message along the first path to measure one or more network performance metrics of the first path (e.g. paragraphs [0016, 0020, and 0039]).
Re claim 8, it is a system claim having similar limitations as cited in the rejection of claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 11, it is a system claim having similar limitations as cited in the rejection of claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 12, it is a system claim having similar limitations as cited in the rejection of claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5.

Re claim 14, it is a system claim having similar limitations as cited in the rejection of claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7.
Re claim 15, it is a medium claim having similar limitations as cited in the rejection of claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 18, it is a medium claim having similar limitations as cited in the rejection of claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 19, it is a medium claim having similar limitations as cited in the rejection of claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 20, it is a medium claim having similar limitations as cited in the rejection of claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6.

Response to Arguments
Applicant's arguments with respect to claims 1, 4-8, 11-15, and 18-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443